FILED
                            NOT FOR PUBLICATION                             MAR 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


QUINCY SIMS,                                     No. 15-15895

               Plaintiff - Appellant,            D.C. No. 1:14-cv-00131-AWI-
                                                 DLB
 v.

M. D. BITER, Warden,                             MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      California state prisoner Quincy Sims appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action alleging that defendant violated

his First Amendment rights by denying his request for a religious name change.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal on the basis of qualified immunity. Nelson v. Heiss, 271 F.3d 891, 893

(9th Cir. 2001). We affirm.

      The district court properly dismissed Sims’ action for damages on the basis

of qualified immunity because it would not have been clear to every reasonable

official that refusing a prisoner’s request for a religious legal name change was

unlawful, where the inmate is a sex offender who must comply with registration

and notification requirements upon release. See Ashcroft v. al-Kidd, 131 S. Ct.

2074, 2080, 2083 (2011) (discussing qualified immunity and noting that a right is

clearly established only if “every reasonable official would have understood that

what he is doing violates that right” (citation and internal quotation marks

omitted)).

      Because we affirm the dismissal on the basis of qualified immunity, we do

not address the parties’ arguments regarding whether Sims pled facts sufficient to

state a First Amendment claim.

      We do not consider issues or arguments raised for the first time on appeal.

See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We treat Sims’ motion to deny Biter’s Answering Brief, filed on September

21, 2015, as a motion to strike, and deny the motion.

      AFFIRMED.


                                          2                                    15-15895